DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Status of the Claims
	The amendment filed on 11/05/2021 has been entered. Claim 1 has been amended and Claims 6-7 have been canceled. Thus, Claims 1, 3-4 and 8-10 are currently pending and under examination.


Maintained Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3 and 8-10 stand rejected in a modified form (see underlined section) under 35 U.S.C. 103 as being unpatentable over International publication number WO2016/002632A1 (WO’632 hereinafter; cited in IDS 11/16/2020, English translation cited in Office Action 03/02/2021) in view of Fairburn (Fairburn, J. A. et al. “Ultrapyrolysis of n-hexadecane in a novel micro-reactor” Fuel, 1990, vol. 69, pages 1537-1545; cited in Office Action 03/02/2021).
Regarding Claims 1, 8 and 10, WO’632 teaches a method for producing tetrafluoroethylene (TFP) and hexafluoropropylene (HFP), the method comprising pyrolysis of perfluoroalkanes (page 1). WO’632 teaches that perfluoroalkanes are of the general formula CnF2n, wherein n is an integer of 4 to 28 (page 1, lines 25-28), and the pyrolysis of perfluorohexadecane has been exemplified in WO’632 (pages 6-8). WO’632 further teaches that the reaction is conducted at a temperature of 450 to 750 ºC (page 5, lines 166-168). Furthermore, WO’632 teaches that the reaction is conducted in the presence of diluent such as nitrogen, helium, neon, carbon dioxide, etc. (page 5, lines 184-185).
Regarding Claim 9, the term “functional group” appears to further limit the limitations “fluoroalkane having a functional group” and “fluoroalkene having a functional group” of Claim 8. However these limitations are set forth as alternatives to other low molecular weight fluorine compounds in the Markush language of Claim 8 including fluoroalkane that is taught by WO’632. Hence, anything limiting the “fluoroalkane having a functional group” and “fluoroalkene having a functional group” such as Claim 9 is not given patentable weight. 


Fairburn teaches ultrapyrolysis of n-hexadecane in a microreactor (millisecond furnace) to obtain ethylene (Fig. 1, page 1538). Fairburn teaches that ultrapyrolysis is known as ultra rapid pyrolysis under conditions of high temperature, very short reaction time, high heating rate and rapid product quench (tens of milliseconds), and that the short reaction time and rapid quench largely reduce the extent of secondary reactions, thus minimizing the production of undesirable by-products (1st col, page 1537). Fairburn teaches that conducting the pyrolysis in the microreactor improves the operating conditions of pyrolysis where higher ethylene yield has been obtained due to high selectivity (Abstract) and that a high conversion of n-hexadecane is obtained at a very short reaction time of milliseconds (Fig. 3, page 1540). Furthermore, Fairburn teaches that the reaction temperature in the pyrolysis microreactors can be precisely controlled (page 1537, 2nd column, under “EXPERIMENTAL). Thus, a skilled artisan would have been motivated to use the microreactor of Fairburn and in the pyrolysis reaction of WO’632 and control the reaction temperature of the microreactor to the reaction temperature of WO’632 (450 to 750 ºC) with a reasonable expectation of success in obtaining tetrafluoroethylene and hexafluoropropylene at high selectivity and thus high yield in a very short reaction time.
Fairburn also teaches the dimensions of the microreactor as being 12 mm long and 0.7 mm in diameter whereas the claim under examination recites that the microreactor has a diameter of 1 mm and length of 20 cm or more. However, in view of MPEP § 2144.04, changes in size/proportion is one of the examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Thus, increasing the microreactor diameter of Fairburn to that of the claimed invention would yield nothing more than the predictable pyrolysis reaction.

Moreover, Fairburn teaches an elapsed time of 19 ms (page 1539, first col), i.e. the time for the reactant to pass through the reactor and since the length of the microreactor is 12 mm, the linear velocity of n-hexadecane is 12mm/19ms or about 37894.7 mm/min. The linear velocity of Fairburn is faster than the claimed one, however decreasing the linear velocity of Fairburn to that of instantly claimed, a skilled artisan would still have a reasonable expectation in conducting the reaction because the elapsed time of the reactants or the time of the reactants to pass the microreactor is longer and thus the reactants have more time to pyrolyze more effectively to products.

Furthermore, Fairburn teaches pyrolysis reaction in a batch mode but fails to teach that the process is a continuous reaction. However MPEP § 2144.04 states that making a process continuous is prima facie obvious over the batch process and that it is directed to routine practices which require only an ordinary skill in the art. In re Dilnot, 


It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce at least one of tetrafluoroethylene and hexafluoropropylene by pyrolyzing a low molecular weight fluorine compound by continuous reaction in a microreactor, wherein the low molecular weight fluorine compound has a carbon chain having 4 to 28 carbon atoms, the pyrolysis is performed in the temperature range of 620ºC to 720ºC, a linear velocity of the low molecular weight fluorine compound or the mixture is 5 to 1,500 mm/minute in the microreactor, and the microreactor has a diameter of 1 mm to 20 mm and a length of 20 cm or more in view of the combination of WO’632 and Fairburn.

Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable over International publication number WO2016/002632A1 (WO’632 hereinafter; cited in IDS 11/16/2020, English translation cited in Office Action 03/02/2021) in view of Fairburn (Fairburn, J. A. et al. “Ultrapyrolysis of n-hexadecane in a novel micro-reactor” Fuel, 1990, vol. 69, pages 1537-1545; cited in Office Action 03/02/2021) as applied to claims 1, 3 and 6-10 above, and further in view of Patent application publication number US2011/0184214A1 (US’214 hereinafter; cited in Office Action 03/02/2021).
The teachings of WO’632 and Fairburn have been set forth above. 

    PNG
    media_image1.png
    33
    243
    media_image1.png
    Greyscale
 wherein Raf and Rbf are different linear or branched or cyclic perfluoroalkylene groups of 1-6 carbon atoms ([0016]).
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  
Hence, a simple substitution of starting fluorine compound of WO’632, perfluoroalkanes, with that of US’214, fluoropolymers, a skilled artisan would have nothing more but the reasonable expectation of success in obtaining tetrafluoropropene and hexafluoropropylene. Furthermore, a skilled artisan would have been motivated to use the microreactor of Fairburn in place of the reactor used in US’214 ([0025]) with a reasonable expectation of success in obtaining tetrafluoroethylene and hexafluoropropylene at a high selectivity and thus high yield in a very short reaction time.


Response to Arguments and 37 CFR 1.132
	Applicant argues that Fairburn fails to teach the now claimed linear velocity and that the reference teaches a higher linear velocity. Applicant further argues that using the claimed linear velocity of 5 to 1,500 mm/min makes it easier to control the pyrolysis. 
	The Examiner disagrees and the newly added limitation has been addressed in the rejection above. Furthermore, Applicant’s argument that the claimed “linear velocity of 5 to 1,500 mm/min makes it easier to control the pyrolysis” does not render the claimed invention unobvious because attorney argument does not replace evidence where evidence is necessary. Applicant has to provide evidence in a form of a declaration that shows the criticality and unexpected results in conducting pyrolysis of the claimed low molecular weight fluorine compounds at a linear velocity of 5 to 1,500 mm/min over pyrolysis of the claimed low molecular weight fluorine compounds at a linear velocity taught by Fairburn. It is noted that showing of evidence using one specie or small number of species of the claimed low molecular weight fluorine compounds would not overcome the 103 rejection because the species do not represent the entire genus of the claimed molecular weight fluorine compound as the genus encompasses a variety of compounds with different chemical and physical properties.
	

	The Examiner disagrees because the criticality of changing the size of the microreactor has not been presented by the applicant. Absent evidence of criticality, MPEP § 2144.04 indicates that changing dimensions of a device would not perform differently than the prior art device. Thus, increasing the diameter of Fairburn’s microreactor to the diameter of the claimed invention would not change the function of the microreactor other than the predictable pyrolysis reaction.

	In view of the foregoing, the claimed process for producing at least one of tetrafluoroethylene and hexafluoropropylene is deemed unobvious over the combination of WO’632 and Fairburn.

Conclusion
	Claims 1, 3-4 and 8-10 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622